MEMORANDUM **
Raymond C. Young appeals pro se the district court’s judgment for defendants following a two-day bench trial in his 42 U.S.C. § 1981 action alleging that defendants did not hire him as an independent contract taxicab driver because of his race. We have jurisdiction pursuant to 28 U.S.C. § 1291. We affirm.
We review the district court judge’s findings of fact for clear error, giving due regard to the court’s opportunity to judge the credibility of witnesses. Brooker v. Desert Hosp. Corp., 947 F.2d 412, 415 (9th Cir.1991). We review the district court’s conclusions of law de novo. Id.
After reviewing the record, we cannot say that the district court clearly erred by believing the testimony of defendants and defendants’ witnesses over the testimony of Young. See Serv. Employees Int’l Union v. Fair Political Practices Comm’n, 955 F.2d 1312, 1317 n. 7 (9th Cir.1992) (stating that if the district court’s account of the evidence is plausible in light of the record, the court of appeals may not reverse even though convinced that had it been sitting as the trier of fact, it would have weighed the evidence differently). Accordingly, the district court’s decision that Young failed to establish that defendants’ articulated reason for not hiring him was a pretext for race discrimination was not in error. See Rodriguez v. Gen. Motors Corp., 904 F.2d 531, 532-33 (9th Cir. 1990).
*902This district court properly exercised its discretion by denying Young’s motion to amend the judgment. See Fed.R.Civ.P. 52(b); cf. Floyd v. Laws, 929 F.2d 1390, 1400 (9th Cir.1991).
Young’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.